Reasons for Allowance
Claim 1 includes allowable subject matter because prior art could not be found to disclose a laundry treating appliance, comprising: a drying rack comprising: a plurality of rods curved to form a dome defining a closed end of the drying rack with all of the limitations of independent claim 1.  The closest prior art is Silvano (EP1522625) which discloses all of the features of claim 1 except the limitation of a dome shape.  Paragraph [0014] of Silvano teaches away from anything that would extend into the drum so as to avoid roughness on the clothing.  This isn’t dispositive as Silvano is not used as a teaching reference, but it does speak to the state of the art at the time of the Silvano filing.  No drying racks curved to form a dome with at least the substantial limitations of claim 1 could be identified.  Kennedy (US 2,513,806) gets close to a dome shape as applied to the back of a house door but clothing would spill out the open ends if combined into the rotation of Silvano.  Kim (US 2016/0160424) is conceptually close, but does not teach curved rods formed in the shape of a dome.  Examiner does not believe it would be reasonably obvious to one of ordinary skill in the art to combine the above references to somehow come up with applicant’s invention.
Claim 14 includes allowable subject matter because prior art could not be found to disclose a latch mounted to the inner surface of the door retains a pin on the drying rack to retain the drying rack in a closed position.  Examiner notes that the amount of wire racks used in laundry dryers is minimal and of those, virtually all such racks present shelves that do not close.  Those wire rod racks that do close do not disclose details of the attachment means so as to provide disclosure of teaching of a pin on a drying rack to retain the rack in a closed position with all of the limitations of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762